DETAILED ACTION
Notice to Applicant
In response to the communication received on 05/04/2021, the following is a Final Office Action for Application No. 16466290.    

Status of Claims
Claims 1-3, 5, and 7-20 are pending.
Claims 4 and 6 are cancelled. 

Response to Amendments
Applicant’s amendments have been fully considered. Applicant’s amendments to the claims overcome the 35 U.S.C 101 rejection and hence the 35 U.S.C. 101 rejection has been withdrawn.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment.  Further, Examiner responds to Applicant’s request per the initial reference by pointing to MPEP:   
1893.03(b)    The Filing Date of a U.S. National Stage Application [R-07.2015]
An international application designating the U.S. has two stages (international and national) with the filing date being the same in both stages. Often the date of entry into the national stage is confused with the filing date. It should be borne in mind that the filing date of the international stage application is also the filing date for the national stage application. Specifically, 35 U.S.C. 363  provides that an international application designating the United States shall have the effect, from its international filing date under Article 11 of the treaty, of a national application for patent regularly filed in the Patent and Trademark Office.


1893.03(c)    The Priority Date, Priority Claim, and Priority Papers for a U.S. National Stage Application [R-10.2019]
III.    BENEFIT CLAIM UNDER 35 U.S.C. 119(e), OR 120 AND 365(c)
A national stage application may include a benefit claim under 35 U.S.C. 119(e), or 120  and 365(c)  to a prior U.S. national application or under 35 U.S.C. 120  and 365(c)  to a prior international application designating the U.S. The conditions for according benefit under 35 U.S.C. 120  are as described in MPEP §§ 201.07, 201.08, and 211 et seq. and are similar regardless of whether the U.S. national application is a national stage application submitted under 35 U.S.C. 371  or a national application filed under 35 U.S.C. 111(a). 
…
Public Law 106-113 amended 35 U.S.C. 119(e)  to eliminate the copendency requirement for a nonprovisional application claiming benefit of a provisional application. 35 U.S.C. 119(e)(2)  as amended became effective on November 29, 1999 and applies to provisional applications filed on or after June 8, 1995. An international application claiming benefit under 35 U.S.C. 365(c)  and 35 U.S.C. 119(e)  to a prior filed provisional application must be filed within twelve months of the filing date of the provisional application. The Director may extend the twelve month statutory period by an additional two months in situations where the failure to file the international application under 35 U.S.C. 363  was unintentional. See 35 U.S.C. 119(e).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (US 20180012310 A1) hereinafter referred to as Fox in view of Oliveira et al. (US 20070052705 A1) hereinafter referred to as Oliveira.  

Fox teaches:
Claim 1. A method comprising: 
receiving oilfield operational plan information; determining oilfield operational plan actions based at least in part on the oilfield operational plan information by implementing a combinatorial solver to search a state space (¶0159 During the planning stages, the balance of a number of expected trip-out operations versus an ideal rate of penetration can be set. Here additional external solvers may be employed to define when during the process a trip-out operation is best scheduled. Constantly drilling at a higher rate of penetration will result in more trip-outs, since the rate of wear will be higher. Complete extraction of the drill string to carry out the trip-out operation to replace the drill bit is a costly and time consuming exercise and so it is generally desirable to minimise these operations.); 
partitioning the search of the state space by implementing a logical solver that receives from the combinatorial solver contextual information as to an operational state and a query for a corresponding one of the oilfield operational plan actions, wherein, in response, the logical solver determines and returns an answer to the query to the 15combinatorial solver and wherein the logical solver comprises inference rules for context dependent application of the answer to one or more other oilfield operational plan actions; based at least in part on the determining and the partitioning, outputting an oilfield operational plan as a digital plan that specifies at least one 20control action for oilfield equipment; and responsive to performance of at least one of the at least one control action, calling for re-planning of the digital plan via implementation of the combinatorial solver and the logical solver, wherein implementation of the logical solver expedites re-planning (¶0119 The automated planner develops a plan for .
Although not explicitly taught by Fox, Oliveira teaches in the analogous art of combinatorial evaluation of systems including decomposition of a system representation into fundamental cycles:
implementing a combinatorial solver… partitioning the search of the state space by implementing a logical solver that receives from the combinatorial solver contextual information as to an operational state and a query for a corresponding one of the … plan actions (¶0097 The decision-making network model used in the evaluation is a Petri net of the type previously described; where places P are defined in terms of counting arrangements of tokens in marked placeholders (state attributes) that could be representative of physical packets of electrical energy in the decision-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combinatorial evaluation of systems including decomposition of a system representation into fundamental cycles of Oliveira with the system for creating and executing a well construction/operation plan of Fox for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Fox ¶0009 teaches that it is desirable to optimize overall drilling operation and maximize efficiency and decrease overall costs; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Fox ¶0119 teaches an automated planner develops a plan for execution by a controller, and Oliveira ¶0097 teaches the decision-making network model; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Fox at least the above cited paragraphs, and Oliveira at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the combinatorial evaluation of systems including decomposition of a system representation into fundamental cycles of Oliveira with the system for creating and executing a well construction/operation plan of Fox.  The rationale to support DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Fox teaches:
Claim 2. The method of claim 1 wherein the combinatorial solver comprises a Planning Domain Description Language (PDDL) solver (¶0068 The method of the disclosure may include executing a plan using a continuous model of time, so that, in place of prior art methods, in which discrete actions are scheduled based upon discrete timings and discrete criteria, the execution of actions in the method of the disclosure is controlled based upon continuous assessment and monitoring of changes affecting the start or continued execution of actions initiated during the carrying out of the plan. Working from a model of the drilling domain, modelled in a modelling language such as PDDL+, a plan used in the method of the disclosure is constructed automatically by a hybrid planning system.).

Fox teaches:
Claim 3. The method of claim 1 wherein the logical solver comprises an answer set problem solver (¶0004 The process known as automated planning defines a framework to describe the physical world associated with a goal oriented activity. This is done through modelling a finite set of actions that can change the state of the world or environment in which an activity is being carried out. ¶0066 The disclosure can further provide a plan structure, and a method for executing a plan, for forming/operating a sub-sea or sub-terranean well. The plan may define logical, sequential and conditional interrelationships between events in the plan, so that a controller can carry out the plan in a flexible and time-independent manner to complete the sequenced events with minimal constraints.).

Fox teaches:
Claim 5. The method of claim 1 wherein the implementing the logic solver comprises determining a consequence of implementation of at least one of the oilfield operational plan actions (¶¶0024-0027 The pre-set plan may comprise events relating to actions normally used by the automated planner, wherein: one or more of: the list of any events in the plan which must precede the event; an action to which the event relates; and one or more of: the at .

Fox teaches:
Claim 7. The method of claim 1 wherein the oilfield operational plan comprises a well plan (¶0015 In some embodiments, all operations to be performed in the well must be submitted to the planner. This is contrary to current practice where individual operations in the well may be actioned independently. By requiring all operations in the well to be actioned through the well planner, the planner may optimize construction/operation of the well by determining a plan for each operation and by optimizing operating conditions to account for each and all of the desired operations, which may in practice require contrary operating conditions).

Fox teaches:
Claim 8. The method of claim 1 wherein the oilfield operational plan comprises at least one oilfield operational plan action that corresponds to a drilling operation (¶0041 The action or actions in the method may relate to a drilling operation and the first state may be a first drilling state and the goal state may be a second drilling state. In some aspects, actions may be desired operations in the well, such as hydraulic fracturing, managing pressure, cementing, lining the well and/or the like. In some embodiments, all such actions are entered into the planner and/or executed by the plan to provide for optimization of all actions/goals.).

Fox teaches:
Claim 9. The method of claim 1 comprising: responsive to the performance of the at least one of the at least one control action, receiving real-time oilfield operational plan information during implementation of the oilfield operational plan; and 20 25performing the re-planning to output a revised oilfield operational plan (¶0118 In order to get the system from the construction state illustrated in FIG. 1, to the second construction state illustrated in FIG. 2, it is necessary for a controller to carry out a part of a plan. Plans can be developed manually by a user, or automatically by a computer based planner. In the present disclosure, plans are created by an automated planning system, to have the plan structure described and disclosed herein. ¶0119 The automated planner develops a plan for execution by a .

Fox teaches:
Claim 10. The method of claim 9 wherein the real-time oilfield operational plan information comprises sensor information sensed by at least one sensor at a rigsite where the oilfield operational plan is being implemented (¶0161 FIG. 8 shows an apparatus for carrying out the methods of the disclosure. In addition to the same-numbered features described in relation to FIG. 1, the system comprises a drilling block 81, which can be equipped with a motor to drive the drill string, sensors to detect the drilling action, pumps and other components as used in well-known drilling block assemblies).

Fox teaches:
Claim 11. The method of claim 9 wherein the real-time oilfield operational plan information comprises drilling fluid information (¶0175 A desire having a low level of criticality may be a desire to finish a drilling stand, while a desire having a higher level of criticality may be a desire to mitigate an impending kick. A kick is a general term for a flow of formation fluids into the wellbore during drilling operations. The kick is physically caused by the pressure in the wellbore being less than that of the formation fluids, thus causing flow. This condition of lower wellbore pressure than the formation is caused in two ways. First, if the mud weight is too low, then the hydrostatic pressure exerted on the formation by the fluid column may be insufficient to hold the formation fluid in the formation. This can happen if the mud density is suddenly lightened or is not to specification to begin with, or if a drilled formation has a higher pressure than anticipated.).

Fox teaches:
Claim 12. The method of claim 1 comprising receiving the digital plan by a computational framework (¶0174 A plan of the disclosure can be delivered as an XML file, which provides a suitable structure for describing the .

Fox teaches:
Claim 13. The method of claim 12 comprising, based at least in part on the digital plan and via the computational framework, rendering a graphical user interface to a display wherein the graphical user interface specifies the at least one control action for oilfield equipment (¶0174 A plan of the disclosure can be delivered as an XML file, which provides a suitable structure for describing the necessary interrelationships, actions and constraints and which can, with suitable interpretation software, be viewed graphically as shown in the figures to assist a user or operator of the planning system to view the output graphically. This can enable the execution of a plan to be monitored by a monitoring individual in real time and it is also possible for minor adjustments to be made to the plan without a full re-planning of the entire activity for reaching the goal having to occur.).

Fox teaches:
Claim 14. The method of claim 13 comprising controlling at least one piece of the oilfield equipment based at least in part on at least one of the at least one control action for oilfield equipment (¶0178 By using such a higher level of abstraction for the human machine interface, by use of this motivation modelling mechanism, direct influence of human operators on the system can be excluded, to ensure that either inadvertent, or unnecessarily direct, intervention does not cause unnecessary re-planning and down-time for the well construction system in question. In this way, conflicts in motivations of humans and a controller executing the plan can be combined, so that human operators can participate in the decision making process, without breaking the essential constraints of the system being controlled.).

As per claims 15, 16, 17 & 18, 19, 20, the system & NT CRM tracks the method of claims 1, 2-3, 9 & 1, 2-3, 9, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1, 2-3, 9 & . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 5712723955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/KURTIS GILLS/Primary Examiner, Art Unit 3623